17 F.3d 1433NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John A. HAYNES, Plaintiff-Appellant,v.John P. HARTMAN;  John Doe Merchant;  Laurine Carmichael;Shirley Doe, Defendants-Appellees.
No. 93-7019.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1993.Decided March 3, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Charles E. Simons, Jr., Senior District Judge.  (CA-92-2214-2-6BC)
John A. Haynes, Appellant Pro Se.
James Albert Stuckey, Jr., Sandra J. Senn, STUCKEY & KOBROVSKY, Charleston, SC, for Appellees.
S.D.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Haynes v. Hartman, No. CA-92-2214-2-6BC (D.S.C. Sept. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because of the absence of a genuine issue of material fact, we find that disposal of this case without express consideration of Appellant's claim of deprivation of telephone access constituted harmless error.  Fed.R.Civ.P. 61